SULLIYAN, J.,
Dissenting. — I am unable to concur in the conclusion reached by my associates. Under the facts of this case the judgment ought to be reversed. The appellant is a corporation, and was engaged in the construction of what is known as a Carey Act reclamation project in Lincoln county, embracing about 250,000 acres of land, and the estimated cost of the reclamation works and system is $5,700,000. I will not go into detail here as to the operations of this company in making contracts for the sale of water rights. It is sufficient to say that the disposal of the water rights held by the com*442pany would require several thousand instruments which would contain about 200 folios each, and under the stipulated facts in this case each instrument did not contain more than three folios of written matter, on an average, printed forms being used. Many of the purchasers who held more than forty acres of land desired a water contract for each forty acre tract for their own convenience in the future transfer of their lands and water rights, and the company was willing to execute the number of contracts that each land owner might desire, provided he would pay the recording fee for all of the contracts except one. In order to make the recording fee as light as possible upon the purchasers, the appellant company took the matter up with the board of county commissioners of Lincoln county, and after thoroughly investigating the same, the board made the following order:
“Shoshone, Idaho, April 30, 1907.
“The Board of Commissioners of Lincoln County, State of Idaho, met in regular adjourned session this 30th day of April, 1907, pursuant to adjournment.
“Present: I. H. Imes, Chairman; F. B. Crosse, Commissioner, and Harry W. Anderson, Clerk.
“Upon the application of the Twin Falls North Side Land & Water Company requesting the Board to establish a flat fee for the recording of all water contracts between the Twin Falls North Side Land & Water Company and the settlers, it was ordered by the Board, after due investigation, that the Recorder charge said Company a fee of seventy-five cents for recording all regular contracts for land and water and a fee of one dollar for recording all land and water contracts accompanied by the Railroad contract, upon condition that said Twin Falls North Side Land and Water Company shall furnish to the county free of cost, all necessary books for the recording of said contracts, with the regular form of the contracts printed therein, and all necessary indexes for same. All records so furnished to be approved by the County Recorder.
*443“No further business appearing at this time, the board adjourned the regular meeting until Monday, the 13th day of May.”
No appeal was taken from said action of the board. Thereupon the appellant company furnished to the county, free of cost, all necessary books for the recording of said contracts, with regular form of contracts printed therein, and all necessary indexes for the same, which records so furnished were approved by the county recorder.
It is contended by counsel for appellant, and we think correctly, that no charge can lawfully be made by a county recorder for recording an instrument where a printed record is used, except for recording the words which are actually written; in other words, that no one can be required to pay a constructive fee instead of a fee for the actual services rendered.
The recording fee is fixed as follows by sec. 2124, Rev. Codes: “For recording every instrument, paper or notice, for each folio, twenty cents,” and a “folio” is defined by sec. 2132 to mean 100 words, counting every three figures necessarily used as a word. “Recording means the writing down or copying of the document in the proper book by the recorder.” (Cady v. Purser, 131 Cal. 552, 82 Am. St. 391, 63 Pac. 844; Vidor v. Rawlins, 93 Tex. 259, 54 S. W. 1026.) In Anderson’s Law Dictionary the term “recording” is defined as ‘ ‘ Copying an instrument into the public records in a book kept for that purpose, by or under the superintendence of the officer appointed therefor.”
. Sec. 2062, Rev. Codes, relating to the duties of the recorder, is as follows: “He must, upon the payment of his fees for the same, record separately, in large and well-bound separate books, in a fair hand: 1. Deeds, grants,” etc. When that statute was enacted, it was expected that the instrument would be written “in a fair hand” in the proper record book. At the time of the original enactment of that statute no printed record books were in use, and the law contemplated a fee of twenty cents per folio for all of such instruments as were required to be written “in a fair hand.”
*444Sec. 2124, Rev. Codes, in speaking of the recorder’s fee, provides: “The county recorder and auditor is allowed, and may receive for his services, the following fees, ’ ’ etc. It will be observed from said provisions of the statute that it was contemplated that twenty cents per folio would be paid for the service of recording the instrument in long-hand. Now, where the record is printed, as it was in the case at bar, and furnished by the appellant, without expense to the county, the recorder performs only the service of properly filling the blanks in the record, and he is entitled to receive payment for whatever he writes at the rate per folio specified by the statute, and as appears from the record that fee has been fully paid, the judgment should be reversed.
And again: I think the county is estopped from maintaining this action, for the reason that no appeal was taken from said order of the board, and the appellant is now placed in a position where it cannot recover the recording fee for the contracts given the settler at his request for each forty acre tract, as appellant would no doubt have required those who wanted more than one contract to pay for the recording of all others given them. In the case at bar, where only one contract was made to the settler, the fee ivas paid by the appellant; where more than one contract was given, as frequently happened, the additional recording fee of one dollar was collected from the settler because the additional contracts were made for his particular benefit.
This method of computing the fee which was agreed to by the county commissioners continued for some years — from April 30, 1907, until this suit was brought in 1911 — and by the action of the board it is now too late for the appellant to go back and collect from the settlers the amount of the recording fee which they should have paid in ease they were required to pay twenty cents per folio for all printed matter for each contract after the first. Having agreed to the method of computation provided by said order of the board, and no appeal having been taken therefrom, and regular settlements having been made by the county recorder with the county, and no appeal having been taken from those settlements, it would *445be most unjust and inequitable to compel the appellant now to pay the amount of the judgment rendered against it.
Under the provisions of sec. 1917, Rev. Codes, the county ■commissioners have power to supervise the official conduct of all the county officers charged with the custody of the public revenues and see that they faithfully perform their duties; to examine and audit their accounts and generally to do and perform all other acts and things which may be necessary to the full discharge of their duties. Under the authority given by the statute, we think the county commissioners had power to settle the amount of the fee to be charged for recording said instruments. While, perhaps, they could not provide a less fee than twenty cents per folio for the services rendered in writing down whatever there was to be written in said printed contracts, it was within their power and authority to make the order above quoted.
In this case there was a claim honestly made, which claim was fairly and honestly considered by the board, and the board finally adopted said resolution and order. Had the board refused to adopt said order, the appellant would no ■doubt have made changes in its business method, and could and would have reduced the recording fee, which has already been paid, and required the settler to pay the recording fee for each contract except the first. But the company was .anxious to favor the settler and give him as many contracts ■as he desired and make the recording fee as light as possible. Where more than one contract was to be recorded, appellant collected only the fee of one dollar from the settler for each additional contract, instead of the fee of four dollars now claimed by the county. The four dollar fee which is charged in this suit amounts to a charge of ten cents per acre against each forty acre subdivision, which would be at least four times the value of the services rendered by the recorder for recording each instrument.
Any person deeming himself aggrieved by said order of the board might have taken an appeal. And again, he might also have taken an appeal from the order of the board settling the *446quarterly accounts of the recorder. But no such appeals were taken. The remedy by appeal was complete and adequate.
There was a dispute between the county recorder and the appellant, and it was within the power of the board to settle that dispute, and it did settle it, and the settlement having been accepted and acted upon for several years, the county ought not now to be permitted to repudiate the board’s action.
Good faith and fair dealing should characterize the conduct of county boards in their dealings with individuals and corporations, and there is no reason in morals or law that will exempt them from the doctrine of estoppel. (State of Indiana v. Milk, 11 Fed. 389, 11 Biss. 197; United States v. Wallamet Val. & C. M. W. R. Co., 44 Fed. 234.)
The statement in the majority opinion that if this company were permitted to furnish its own records, each real estate agent ought to be permitted to furnish his, seems ridiculous to me, as such agents sell lands for others and do not pay for recording deeds. There is no parallel or comparison between the case suggested and the one at bar. Here was a reclamation company, which it was known would execute several thousand contracts, which contracts would fill a number of volumes of records, which records, if furnished by the county, would cost it no doubt several hundred dollars, and because of the number of such contracts and the extent of such records, it seems to me it was better for all concerned to have those contracts in records especially provided for their recordation, without expense to the county, and have uniform records of all such contracts.
In accordance with said resolution of the board, said fees were duly paid and received into the county treasury. The accounts of the recorder were regularly settled in accordance with the law. The money being received under said facts and circumstances and the account being settled, the transaction amounted to a final receipt closing said transaction. As bearing on this question, see Wilcox v. Perkins County, 70 Neb. 139, 113 Am. St. 779, 97 N. W. 236. It was held in Douglas County v. Bennett, 61 Neb. 660, 85 N. W. 833, that where a frill and complete settlement of a county officer with the *447county commissioners, who are authorized to make the same, has been made, such settlement is final and conclusive, unless there is fraud, mistake or imposition in making the same, and we think that is true in this state where no appeal is taken from the action of the board in settling sueh accounts. There is no charge of fraud, mistake or imposition in this case. Said order was passed by the board on April 30, 1907, and this action was not brought until August 25, 1911.
The judgment ought to be reversed.